— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Contrary to petitioner’s contention, there is substantial evidence in the record to support respondent’s determination that she is not permanently disabled from performing her duties as a professor (see, Matter of DiFede v Regan, 130 AD2d 832). The medical evidence showed conflicting diagnoses as to the cause and extent of petitioner’s disability. It was for respondent to evaluate this medical evidence (see, Matter of Curley v Regan, 102 AD2d 939) and he could accord more weight to the opinion of one physician over another (see, Matter of Clay v Regan, 90 AD2d 625). Here, respondent could properly credit the opinion of the physician for the State Employees’ Retirement System that petitioner was not sufficiently disabled to prevent her from performing her occupation and that disability on the basis of her accident was not justified (see, supra). Petitioner’s remaining contention has been reviewed and found to be lacking in merit.
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ. Adjudged that the determination is confirmed, and petition dismissed, without costs.